Citation Nr: 0922759	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-01 1084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral arm 
disability (to include muscle disorder and loss of strength), 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for bilateral loss of 
vision, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a pulmonary 
disability, to include a lung mass, left side (claimed as 
lung cancer), to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for lipoma (clamed as 
lumps, fat tissues) over stomach, arms, and upper torso, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1974.  
He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In a VA Form 9, dated in January 2006, the Veteran requested 
a Board hearing at a local VA office.  In September 2007 and 
June 2009 correspondence to VA, the Veteran, through his 
representative, notified VA that he wished to withdraw his 
request for a Board hearing.  The Board finds the 
correspondence to be sufficient evidence that the Veteran 
requested to withdraw his request for a Board hearing; thus, 
no action in this regard is warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appear to be outstanding Social Security 
Records.  An October 2004 VA Social Work General note 
reflects that a referral would be made to "Social Security 
Disability" once the Veteran had received documentation from 
his treating physician that he is no longer employable.  A 
computer print out of a Social Security Administration Data 
Process Inquiry, dated in August 2005, reflects a denial of a 
claim.  In addition, correspondence from the Veteran's 
attorney, dated in April 2006, reflects she is representing 
the Veteran with regard to his claim for Social Security 
Disability benefits.  The claims file does not contain any 
records from the Social Security Administration.  The Board 
finds that such records may further assist the Board in 
developing a more complete picture of the Veteran's 
disabilities.  Moreover, it is the responsibility of the VA 
to obtain any relevant records from the Social Security 
Administration.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain a copy of 
any agency records and decision which 
awarded or denied the Veteran SSA 
disability benefits, including all medical 
records used to make the decision.  If the 
search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.

2.  Thereafter, readjudicate the issues on 
appeal, considering all evidence. If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his representative 
an appropriate opportunity to respond.  The 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




